MaiTrung42@6a41iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “comprises” is used.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear what “an abnormality detector” of the measuring instruments comprises of? It appears that it is not shown in any of drawings.
In claim 8, it is unclear what is “an effective value of current of the power line” is and how it is defined?
In claim 9, it is unclear what “a fundamental wave of the current of the power line “ and “”harmonic wave” are and when both waves are occurred?
In claims 10-11, it is unclear what is “an effective value of current of the power line” is and how it is defined?

In claim 13, it is unclear what is “an effective value of current of the power line” is and how it is defined?
In claim 14, it is unclear what is “the average  effective values” ,”the upstream side” and “the downstream side”  have not been recited previously, therefore these terms  are indefinite. It is also unclear what “the average  effective values”are  and how they are defined? “
In claim 15,  it is unclear what is “an effective value of current of the power line” is and how it is defined?
In claim 16, it is unclear what “a fundamental wave of the current of the power line “ and “”harmonic wave” are and when both waves are occurred?
In claim 17,  it is unclear what is meant by “stages” and how stages are defined?
 The dependent claims not specifically address shared the same indefiniteness as they depend from rejected base claims.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “an abnormality detector” of the measuring instruments as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6  and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Fernandes et al. (pat# 4,794,328).
As to claim 1, Fernandes et al disclose a  power distribution network monitoring system as shown in figures 4-5, and 30,comprising: a measuring instrument  (20)  including measurement components (66,68,294)  configured to be installed at a plurality of predetermined 
As to claim 2, in the device of Fernandes, the transmission data includes the detection data, the management device (54)  inherently  includes an abnormality detector configured to use the detection data to detect abnormalities in the power distribution network, and the storage component of the management device is configured to store detection result data about results of abnormality detection.
AS to claim 3, Fernandes et al disclose a power distribution network as recited in claim 1.   Fernandes et al disclose a ground station (“24” as shown in  figures 1,4-5) for receiving wirelessly the detection data from the plurality of measuring instruments (20) , and transmits the detection data to the receiver of the management device, wherein the receiver of the management device (54) is configured to receive the detection data via the relay (24). Therefore, the ground station (24) is considered as “a relay”

As to claim 25, Fernandes et al disclose the measuring instruments (66,68,294) each includes a storage component ((RAM) as shown in figure 30) configured to store detection result data.
As to claim 26,  the measuring instruments (66,68,294) further include a power supply unit (“292” as shown in figure #28  ) configured to make use of electricity flowing through the power line to supply power to the measurement component (66,68).
Claims 4, 18-24  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a host management device including a receiver configured to receive the detection result data transmitted from the management device, and a storage component configured to store the detection result data, and the management device relays data so as to receive the detection data from the measuring instruments and transmit the 
The prior art does not teach the transmitter of the measuring instrument is configured to transmit measuring instrument identification information unique to the measurement device along with the transmission data, and the storage component of the management device is configured to store the transmission data in association with the measuring instrument identification information as recited in claim 18 and in combined with other claimed elements as recited in claim 1.
The prior art does not teach the measuring instrument is configured to transmit time information related to the transmission data along with the transmission data, and the storage component of the management device is configured to store the transmission data in association with the time information recited in claim 19 and in combined with other claimed elements as recited in claim 1.
The prior art does not teach  the storage component of the management device is configured to give the transmission data time information related to the transmission data, and store the transmission data in association with the time information as recited in claim 20 and in combined with claimed elements as recited in claim 1.  
The prior art does not teach  the storage component of the management device is configured to associate and store measuring instrument identification information unique to 
The prior art does not teach  the management device or the measuring instruments include a notification unit configured to send a notification related to the abnormality when the abnormality detector detects an abnormality as recited in claim 21  and in combined with other claimed elements as recited in claim 1.
The prior art does not teach  a plurality of relays configured to relay the transmission data between the measuring instruments and the management device, wherein the plurality of measuring instruments are divided into a plurality of groups, each of the relays is configure to receive the transmission data and measuring instrument identification information unique to the measuring instrument from the plurality of measuring instruments belonging to each of these groups, and transmits to the management device relay identification information unique to the relay, along with the transmission data and the measuring instrument identification information, and the storage component of the management device is configured to store the transmission data in association with the measuring instrument identification information and the relay identification information as recited in claim 23 and in combined with other claimed elements as recited in claim 1.
The prior art does not teach  the management device further includes a notification unit configured to send a notification about a type of the abnormality when the abnormality detector detects any of the abnormalities as recited claim 24 and in combined with other claimed elements as recited in claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Adachi et al (PG-Pub# 2021/0011071) disclose power distribution network monitoring system and power distribution network monitor device.
Rieken (Pat# 10,495,672) disclose framework for fault detection and localization in power distribution networks.
Rhoads et al (Pat# 9,330,563) disclose synchronized metrology in power generation and distribution networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867